Citation Nr: 1030881	
Decision Date: 08/17/10    Archive Date: 08/24/10

DOCKET NO.  04-37 853A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York



THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel




INTRODUCTION

The Veteran served on active duty from March to June 1974.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New York.

When this case last came before the Board in May 2007, it was 
remanded to the Originating Agency for additional development.  
The file has now been returned to the Board for further appellate 
action.


FINDINGS OF FACT

The Veteran has PTSD due to personal assault during active 
service that is supported by credible evidence. 


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2009). 


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter the Board notes the Veteran has been 
provided all required notice.  In addition, the evidence 
currently of record is sufficient to substantiate his claim.  
Therefore, no further development is required under 38 U.S.C.A. 
§§ 5103, 5103A (West 2002 & Supp. 2009) or 38 C.F.R. § 3.159 
(2009) in regard to that issue.


Legal Criteria

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2009).  
Service connection may be granted for any disease initially 
diagnosed after service when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD "requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); 
a link, established by medical evidence, between current symptoms 
an in-service stressor; and credible supporting evidence that the 
in-service stressor occurred."  38 C.F.R. § 3.304(f).

When the claimed PTSD stressor is physical or sexual assault in 
service, credible supporting evidence may consist of a medical 
opinion, based on review of the evidence, that the personal 
assault occurred.  38 C.F.R. § 3.304(f)(3).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
the laws administered by VA.  VA shall consider all information 
and medical and lay evidence of record.  Where there is an 
approximate balance of positive and negative evidence regarding 
any issue material to the determination of a matter, VA shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102 (2009); see also Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54. 

Analysis

The Veteran served in the Marine Corps from March 5, 1974, to 
June 5, 1974 (92 days).  He claims that he is entitled to service 
connection for PTSD because it is a result of a Drill Instructor 
hitting him in the head with a rifle during basic training.

Service personnel records show the Veteran was discharged as 
unsuitable for service prior to finishing recruit training.  He 
was recycled several times for failure to adjust to the military 
environment.  There is no indication of any physical injury in 
service treatment records.  The discharge board noted the Veteran 
was unable to expend efforts constructively, a deficiency that 
should have been detected by the recruiting station since the 
Veteran had been unable to pass the Armed Forces Qualifying Test 
(AFQT) on his first three tries.

A VA psychiatry note dated in July 2000 shows the Veteran 
presented for evaluation of depressive symptoms.  The Veteran 
reported he was hit by a Drill Instructor in the Marine Corps and 
still had nightmares and flashbacks of physical assault and 
verbal abuse by drill sergeants.  The psychiatrist diagnosed 
PTSD, adjustment disorder, and rule out somatization disorder.

Thereafter, the Veteran was examined by a VA neuropsychologist in 
August 2000.  The Veteran did not refer to any trauma in service, 
but reported job-related soft-tissue injury with head trauma and 
loss of consciousness in April 1992.  The psychologist 
administered a battery of tests and diagnosed cognitive disorder 
not otherwise specified (NOS) and rule out somatization disorder; 
he also diagnosed personality disorder NOS and antisocial traits.

A VA mental health clinic (MHC) note in August 2000 asserts an 
impression of nonservice-related PTSD as due to the workplace 
injury in April 1992) (lawnmower injury requiring skin grafts, 
with head trauma).  However, he also reported a history of 
concussion by being hit in the head with a rifle in the Marine 
Corps.

The file contains a September 2003 letter from Dr. Jeffery S. 
Fine, a VA psychiatrist.  Dr. Fine indicated the Veteran had 
symptoms of hallucinations, mood swings, flashbacks, nightmares, 
hypervigilance and paranoid ideation.  Dr. Fine did not provide a 
diagnosis or an opinion regarding etiology.  However, in November 
2003 Dr. Fine submitted a letter stating the Veteran had been a 
participant in the PTSD clinic since April 2000 and was currently 
diagnosed with PTSD and schizoaffective disorder. 

The Veteran was admitted to inpatient VA treatment in October 
2003 due to worsening depression and suicidal ideation; he 
reiterated his account of having been hit in the head with a 
rifle during Marine Corps basis training and subsequent 
flashbacks thereof.  The diagnoses on admission were 
schizoaffective disorder, PTSD and major depressive disorder 
(MDD) with psychotic features.  Following inpatient treatment he 
was discharged for outpatient follow-up with diagnoses of 
depression NOS, psychosis NOS and PTSD.

A decision by the Social Security Administration (SSA) in 
December 2006 granted the Veteran disability benefits for 
schizophrenic, delusional (paranoid), schizoaffective and other 
psychiatric disorders (primary diagnosis) and for disorders of 
the back (secondary diagnosis) effective from August 1998.  
Psychiatric records associated with the SSA file consist 
primarily of VA treatment records.  An August 1998 examination 
report by Dr. Abbas Nahas notes diagnoses of mood disorder NOS, 
somatization disorder and psychological factors affecting medical 
condition; during the examination the Veteran reported having 
been discharged from service for "asthma" and made no report of 
any trauma during service.  An August 2002 examination report by 
Dr. Azariah Eshkanzi shows diagnoses of severe dysthymic disorder 
and PTSD although without discussion of etiology.    

The Veteran was examined by a VA psychologist in December 2008 
who reviewed the claims files.  The Veteran acknowledged having 
had a serious workplace injury in April 1992 in which he injured 
his left leg; he also acknowledged having had a stroke in 1998.  
He reported that while in the Marine Corps he was hit in the head 
with a rifle by a Drill Instructor and knocked unconscious; he 
stated that he suffered from migraine headaches in service after 
the blow.  He did not report the assault at the time because he 
was threatened.  The Veteran could not take the hollering, 
screaming and abuse associated with training and was discharged 
as unsuitable.  He reported military-related experiences did not 
bother him much while he was working, but after he had to stop 
working (due to the workplace accident) his military-related 
symptoms emerged.  

The examiner diagnosed schizoaffective disorder, PTSD and 
cognitive disorder NOS.  The examiner stated an opinion that the 
diagnosed PTSD was directly due to in-service trauma of being hit 
by his Drill Instructor and losing consciousness.  Although there 
was no documentation for the stressor, the Veteran had reported 
it consistently in many settings for at least 8 years.  The 
schizoaffective disorder, which was the primary diagnosis and 
primarily responsible for the Veteran's disability, was not 
related to active service.  

Usually, a medical professional's opinion based on a post-service 
examination of a veteran is not competent evidence that an in-
service stressor occurred.  Cohen v. Brown, 10 Vet. App. 128, 145 
(1997); Moreau, 9 Vet. App. 389, 395-96.  However, when the 
claimed PTSD stressor is physical or sexual assault in service, 
credible supporting evidence may also consist of a medical 
opinion, based on review of the evidence, that the personal 
assault occurred.  38 C.F.R. § 3.304(f)(4) (emphasis added).  In 
this case, the VA examiner reviewed the claims files and also 
stated a rationale for her opinion.  Accordingly, the Board must 
find that the competent and uncontroverted medical evidence of 
records establishes entitlement to service connection for PTSD 
based on a physical assault during active service.


ORDER

Service connection for PTSD is granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


